Per Curiam.

Respondent was admitted to practice in the First Department in 1953. He has been charged with violating the rules of the Appellate Division regulating the conduct of attorneys by reason of his failure to file 210 statements of retainer in personal injury actions, failure to file 230 closing statements in personal injury actions where legal fees were payable on a contingent basis, compromising four infants’ claims without court order, failure to maintain a special account for the deposit of settlement funds as required by our rules, and failure to preserve papers for a period of five years, all of which charges are amply sustained by the record. The Referee’s report to the extent it sustains the charges is confirmed.
The said violations constitute professional misconduct. In the light of the evidence of respondent’s general good reputation, *155his co-operation, and with due regard to the serious nature of the professional misconduct involved, we have concluded that respondent should be suspended for one year. (Matter of Kiley, 22 A D 2d 527.)
Steuer, J. P., Tilzer, McGivern, Rabin and McNally, JJ., concur.
Respondent suspended for a period of one year effective July 8,1968.